Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 6/13/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Woodson on 6/10/2022.

The claims have been amended as follows: 

 
  (Currently amended) A vehicle system comprising:
a plurality of wireless transmitters carried by a vehicle and configured to transmit wireless signals; 
at least one indicator carried by the vehicle;
a portable device moveable relative to the vehicle and configured to receive the wireless signals from the plurality of wireless transmitters; and
a controller carried by the vehicle and configured to
wirelessly communicate with the portable device,
determine a predicted zone the portable device is located in adjacent to the vehicle based upon the received wireless signals and training data determined based upon a machine learning algorithm, the predicted zone being one of a plurality of different zones adjacent the vehicle having respective vehicle functions associated therewith,
cause the at least one indicator to provide an indication that the portable device has entered the predicted zone, and 
enable the respective vehicle function associated with the predicted zone. 

  (Original) The vehicle system of claim 1 wherein one of the plurality of different zones corresponds to a driver side of the vehicle; and wherein the respective vehicle control function for the zone corresponding to the driver side of the vehicle comprises unlocking at least a driver’s door.

  (Original) The vehicle system of claim 1 wherein one of the plurality of different zones corresponds to a rear of the vehicle; and wherein the respective vehicle function for the zone corresponding to the rear of the vehicle comprises actuating at least one of a vehicle trunk and liftgate.

  (Cancelled).

  (Original) The vehicle system of claim 1 wherein the machine learning algorithm comprises at least one of a neural network, a gradient boosting tree, a naïve Bayes classification, a K-nearest neighbor classification, and a support vector machine.

  (Original) The vehicle system of claim 1 wherein the machine learning comprises supervised machine learning.

  (Original) The vehicle system of claim 1 wherein the controller comprises a memory storing a previously trained supervised machine learning model.

   (Original) The vehicle system of claim 1 wherein the at least one indicator comprises at least one underbody light carried underneath the vehicle and directed at the ground.

   (Original) The vehicle system of claim 1 wherein the at least one indicator comprises a respective light corresponding to each of the plurality of different zones.

(Original) The vehicle system of claim 1 wherein the plurality of zones comprises at least one exterior zone adjacent the vehicle and an interior zone within the vehicle; wherein the at least one indicator comprises at least one multi-color light; and wherein the controller is configured to cause the at least one multi-color light to provide different color indications with respect to the at least one exterior zone and the interior zone.

(Original) The vehicle system of claim 1 wherein the at least one indicator comprises at least one of tail lights, head lights, and turn signal lights.

(Original) The vehicle system of claim 1 wherein the at least one indicator comprises at least one light; and wherein the controller is configured to cause the at least one light to provide a visual indication having a blinking pattern.

(Original) The vehicle system of claim 1 wherein the at least one indicator comprises at least one multi-color light; and wherein the controller is configured to cause the at least one multi-color light to provide a visual indication that changes color based upon location changes of the portable device.

(Original) The vehicle system of claim 1 wherein the at least one indicator comprises at least one audible indicator; and wherein the controller is configured to cause the at least one audible indicator to provide an audible indication directed toward the predicted zone.

(Original) The vehicle system of claim 1 wherein the portable device comprises a smart phone; and wherein the controller is further configured to cause the at least one indicator to provide a failure indication responsive to a failure to register with the smart phone.

(Currently amended) A vehicle system comprising:
a plurality of wireless transmitters carried by a vehicle and configured to transmit wireless signals; 
at least one indicator carried by the vehicle; and
a controller carried by the vehicle and configured to
wirelessly communicate with a portable device moveable relative to the vehicle and configured to receive the wireless signals from the plurality of wireless transmitters,
determine a predicted zone the portable device is located in adjacent to the vehicle based upon the received wireless signals and training data determined based upon a machine learning algorithm, the predicted zone being one of a plurality of different zones adjacent the vehicle having respective vehicle functions associated therewith,
cause the at least one indicator to provide an indication that the portable device has entered the predicted zone, and 
enable the respective vehicle function associated with the predicted zone. 

(Original) The vehicle system of claim 16 wherein one of the plurality of different zones corresponds to a driver side of the vehicle; and wherein the respective vehicle control function for the zone corresponding to the driver side of the vehicle comprises unlocking at least a driver’s door.

(Original) The vehicle system of claim 16 wherein one of the plurality of different zones corresponds to a rear of the vehicle; and wherein the respective vehicle function for the zone corresponding to the rear of the vehicle comprises actuating at least one of a vehicle trunk and liftgate.

(Cancelled).

(Original) The vehicle system of claim 16 wherein the at least one indicator comprises at least one underbody light carried underneath the vehicle and directed at the ground.

(Original) The vehicle system of claim 16 wherein the at least one indicator comprises a respective light corresponding to each of the plurality of different zones.

(Original) The vehicle system of claim 16 wherein the at least one indicator comprises at least one audible indicator; and wherein the controller is configured to cause the at least one audible indicator to provide an audible indication directed toward the predicted zone.

(Currently amended) A method comprising:
transmitting wireless signals from a plurality of wireless transmitters carried by a vehicle; and
at a controller carried by the vehicle,
wirelessly communicating with a portable device moveable relative to the vehicle and configured to receive the wireless signals from the plurality of wireless transmitters,
determining a predicted zone the portable device is located in adjacent to the vehicle based upon the received wireless signals and training data determined based upon a machine learning algorithm, the predicted zone being one of a plurality of different zones adjacent the vehicle having respective vehicle functions associated therewith,
causing at least one indicator carried by the vehicle to provide an indication that the portable device has entered the predicted zone, and 
enabling the respective vehicle function associated with the predicted zone. 

(Original) The method of claim 23 wherein one of the plurality of different zones corresponds to a driver side of the vehicle; and wherein the respective vehicle control function for the zone corresponding to the driver side of the vehicle comprises unlocking at least a driver’s door.

(Original) The method of claim 23 wherein one of the plurality of different zones corresponds to a rear of the vehicle; and wherein the respective vehicle function for the zone corresponding to the rear of the vehicle comprises actuating at least one of a vehicle trunk and liftgate.

(Cancelled).

(Original) The method of claim 23 wherein the at least one indicator comprises at least one underbody light carried underneath the vehicle and directed at the ground.

(Original) The method of claim 23 wherein the at least one indicator comprises a respective light corresponding to each of the plurality of different zones.

29. (Original) The method of claim 23 wherein the at least one indicator comprises at least one audible indicator; and wherein the controller is configured to cause the at least one audible indicator to provide an audible indication directed toward the predicted zone.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 16, 23 the prior art of record, specifically (US 20220063689) teaches:

A vehicle system comprising:
a plurality of wireless transmitters carried by a vehicle and configured to transmit wireless signals; 
at least one indicator carried by the vehicle; (paragraphs 30-31).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
a portable device moveable relative to the vehicle and configured to receive the wireless signals from the plurality of wireless transmitters; and
a controller carried by the vehicle and configured to
wirelessly communicate with the portable device,
determine a predicted zone the portable device is located in adjacent to the vehicle based upon the received wireless signals and training data determined based upon a machine learning algorithm, the predicted zone being one of a plurality of different zones adjacent the vehicle having respective vehicle functions associated therewith,
cause the at least one indicator to provide an indication that the portable device has entered the predicted zone, and 
enable the respective vehicle function associated with the predicted zone. 

Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-3, 5-18, 20-25, 27-29 are patentable.    

Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Zhang, Hemin, et al. "A handheld inertial pedestrian navigation system with accurate step modes and device poses recognition." IEEE Sensors Journal 15.3 (2014): 1421-1429.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641